Citation Nr: 1016834	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass grafting, and 
pacemaker placement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 until 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Symptoms of pneumonia during service were not chronic.

2.  Coronary artery disease, status post coronary artery 
bypass grafting, and pacemaker placement are unrelated to a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pneumonia are not 
met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.   Coronary artery disease, status post coronary artery 
bypass grafting, and pacemaker placement are not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in September 2005, December 2005 and March 
2006 that fully addressed all notice elements.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of the division of responsibility 
between VA and a Veteran in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claims were readjudicated with the issuance 
of a Supplemental Statement of the Case in January 2009.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained, as have records of private and VA treatment.  
Furthermore, the Veteran was afforded a VA examination in 
June 2006 in which the examiner reviewed the claims file, 
took down the Veteran's history, considered lay evidence, and 
reached a conclusion based on his examination that is 
consistent with the record.  The examination is found to be 
adequate.

In order to fulfill its duty to assist, VA has an obligation 
to request information and pertinent records from other 
federal agencies when on notice that such information exists.  
Tetro v. Gober, 14 Vet. App. 110 (2000).  In July 2007, the 
Veteran indicated that he was in receipt of monies from the 
Social Security Administration (SSA).  Based on his 
statements, however, the Veteran's SSA records are not 
pertinent to his claims on appeal.  Specifically, the Board 
notes that the Veteran referred to his SSA payments as 
falling under "S.S.I.," indicating that these are Social 
Security insurance payments, and not disability payments.  
The Veteran went on to state that payments from SSA were 
monies that he had paid "to the government for the past 
forty years," reenforcing the Board's conclusion that the 
Veteran's SSA records are not probative to this case, and VA 
is under no obligation to acquire them.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a September 
2008 hearing before a Decision Review Officer (DRO).  
Furthermore, the Veteran was given an opportunity to come 
before a member of the Board, but chose to withdraw such a 
request in July 2008.  The Board has carefully considered 
such statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

Applicable Service Connection Law

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, evidence: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a). This includes any increase in 
disability (aggravation) that is proximately due to or the 
result of a service connected disease or injury. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc). When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for the Veteran's heart disorder on a 
secondary basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that a veteran's disability 
was both preexisting and not aggravated by service.  When, 
however, the appellant is not a Veteran, no entitlement to a 
presumption of soundness exists.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2009).

Factual Background

The Veteran is seeking service connection for residuals of 
pneumonia to include coronary artery disease, status post 
coronary artery bypass grafting and pacemaker placement.  The 
Veteran claims that in March 1969 he inhaled gas while inside 
a gas chamber for training purposes.  Following this 
exposure, the Veteran was unable to breath for several 
minutes and several days later was told he had pneumonia.  
The Veteran believes that a subsequent heart disorder, which 
developed 35 years after service separation, occurred as a 
result of his in-service pneumonia.

As an initial matter, the Board notes that the Veteran has 
not alleged that pneumonia was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

The Veteran's service treatment records reflect that that on 
induction examination in October 1968 the Veteran endorsed a 
history of in-service pneumonia in 1963.  Examination in 
October 1968 indicated that the Veteran's lungs and chest 
were normal.  

In March 1969 the Veteran, complained of acute pain in the 
left side of his chest.  A chest x-ray was within normal 
limits and the initial impression was of viral pleurisy.  
Later that month, the Veteran was admitted to the Naval 
Hospital at Camp Pendleton for treatment of pneumonia.  A 
physical examination was normal except for coarse breath 
sounds over the left lung base.  A chest x-ray revealed left 
pleural effusion and an infiltrate in the left lower lobe.  
The Veteran was treated and pneumonia and pleural effusion 
completely cleared on a followup x-ray.  The Veteran was 
indicated to be clinically well.  On separation examination 
in December 1970, the Veteran's lungs, chest, heart, and 
vascular systems were normal.

Following service separation, the Veteran reported 
intermittent coughing and chest pain in March 1991, February 
1992, December 1992, and October 1998.  In July 1994 he also 
reported difficulty breathing. 

In February 2005 the Veteran reported a history of 
hypertension.  He indicated that he had began to feel poorly 
earlier in the day and by that evening he had severe vomiting 
and, precordial pressure with radiation in the left arm.  On 
admission to a hospital, he reported no history of reactive 
airway disease or chronic obstructive pulmonary disease.  
During his hospital care, the Veteran underwent a cardiac 
catheterization with coronary arteriograms, coronary artery 
bypass grafting surgery.  On discharge from the hospital in 
February 2005, the Veteran was diagnosed with coronary artery 
occlusive disease, unstable angina, hypertension, non-q wave 
myocardial infarction, and postoperative bradycardia.

In April 2005, the Veteran underwent a private medical 
examination where electrocardiogram showed normal sinus 
rhythm and several episodes of atrial flutter with variable 
ventricular rate.  The impression was of paroxysmal atrial 
fibrillation and highly symptomatic atrial flutter.  The 
Veteran reported never having had arrhythmias prior to 
February 2005, but endorsed ongoing symptomatology following 
his coronary artery bypass.  The Veteran also has sinus node 
dysfunction, failed beta blocker and sotalol therapy, 
coronary artery disease, preserved left ventricular function, 
hypertension and hyperlipidemia.  A pacemaker was implanted 
due to sinus node dysfunction and bradycardia.

A CT scan of the Veteran's chest in May 2005 showed a small 
left pleural effusion, but no evidence of pulmonary embolism.  
X-ray imaging in July 2005 revealed focal infiltrate of 
anterior segment in the left upper lobe.

In July 2005, the Veteran reported constant atypical chest 
pain without radiation.  In February 2006 he reported a two 
month history of chest pain and dry cough.  His chest pains 
were occasional and lasted less than one minute.

In June 2006, during a VA examination, the Veteran reported 
no history of trauma to the heart, cardiac neoplasm, 
congestive heart disease, rheumatic heart disease, syphilitic 
heart disease, endocarditis or pericarditis.  X-ray 
examination revealed the heart to be of a normal size.  On 
review of pulmonary symptoms, he had no chest deformity, no 
percussion bilaterally, and clear breath sounds bilaterally.  
The Veteran had no peripheral edema.  The examiner diagnosed 
the Veteran with coronary artery disease, a coronary artery 
bypass graft, status-post pacemaker placement.  The examiner 
indicated that he could not reach a conclusion regarding 
whether the Veteran's pre-service pneumonia had caused the 
Veteran's coronary artery disease, a coronary artery bypass 
graft, or necessitated pacemaker placement without resorting 
to mere speculation.  However, the examiner did note that 
"there is no scientific evidence in medical literature" 
indicating that coronary artery disease, coronary artery 
bypass graft, or the need for a pacemaker are caused by 
"lung problems."

In September 2006, the Veteran reported aching in his left 
chest at rest.  However, in October 2006, the Veteran 
reported no chest pain, and no exertional chest pain.  He 
also had no cough, no yellowish sputum production, no 
hemoptysis and his lungs were clear to auscultation and 
percussion.

Based on the foregoing, the service treatment records show 
that the Veteran claimed a history of pneumonia before 
entering service, but that on induction examination his lungs 
and chest were normal.  During service the Veteran had 
pneumonia, but the disorder cleared without residuals and at 
separation the Veteran's lungs and chest were normal.

That the Veteran did not have an active disability at 
separation does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  Nevertheless, a review of the 
post-service evidence leads to the conclusion that the 
claimed disorders are not related to active service, for the 
reasons discussed below.

Service Connection for Pneumonia

At the outset, the Board finds that the presumption of 
soundness attaches to the Veteran.  In so finding, the Board 
notes that although the Veteran did endorse a pre-service 
history of pneumonia in 1963, on induction examination the 
Veteran's lungs were normal.  See 38 U.S.C. § 1153 (West 
2002); Wagner v. Principi, 370 F3d 1089 (Fed. Cir. 2004).

Throughout the record, the Veteran shows no chronic pulmonary 
problems following pneumonia during service in 1969.  In the 
majority of both private and VA treatment records, the 
Veteran reports no difficulty breathing and his lungs are 
clear.  In February 2005, he reported no history of reactive 
airway disease or chronic obstructive pulmonary disease.  In 
the most recent report of repertory symptoms in September 
2007, the Veteran had clear breath sounds and no wheezing, 
with good air entry and egress.

In short, the Veteran has no pulmonary disability.  Although 
the record shows that the Veteran had pneumonia in service, 
it is evident that symptoms of pneumonia were not chronic in 
service.  Though in July 2007 the Veteran endorsed "constant 
weakness and tiredness, headaches, and dizzy spells," the 
record contradicts his statement and thus the credibility of 
this statement is of little probative value.

The Veteran is competent to give evidence about what he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's purported residuals of 
pneumonia are capable of lay observation; thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, the 
Veteran has endorsed constant weakness and tiredness, 
headaches, and dizzy spells in statements to VA, but has not 
reported similar symptomatology, with the exception of during 
his 2005 heart-related event, to any treating medical 
professional.  Given this inconsistency, the Veteran's 
credibility is reduced and his statements are of limited 
probative value in establishing chronicity of symptomatology 
in service and continuity of symptomatology after service.  
In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Accordingly the Board finds the 35 year gap between 
separation from active service and his initial claim for 
compensation, combined with the lack of medical evidence 
linking any such symptomatology to in-service pneumonia to be 
more probative than the Veteran's more recent statements for 
compensation purposes alleging continuity and nexus.

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Coronary Artery Disease s/p CABG and 
Pacemaker

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In this case, because 
pneumonia is not a service-connected disability, it cannot 
serve as the basis of a secondary service connection claim.  
The Board further notes that the VA examination in June 2006 
stated that scientific evidence in medical literature does 
not indicate any connection between the Veteran's current 
heart-related disabilities and problems of the lungs.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of pneumonia is denied.

Service connection for coronary artery disease, status post 
coronary artery bypass grafting and pacemaker placement, 
claimed as secondary to pneumonia, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


